DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 11/17/2021.
 
	Claims 1-13 and 15-20 are amended; and claim 14 is unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 101 are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Specification
The amendments to the specification submitted on 11/17/2021 are accepted.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “create a deletion notification in a change feed associated with a source data store storing data, the deletion notification comprising a set of deletion record IDs identifying a set of records for deletion and a tombstone sequence number (TSN) identifying a sequence of the deletion notification within a set of deletion notifications; assign a time-to-live (TTL) value to the deletion notification, wherein the deletion notification, including the TSN, is removed from the change feed at expiration of a time-period corresponding to the TTL value; responsive to creating the deletion notification, increment a current deletion notification sequence number (DSN) within the change feed, wherein the DSN persists in the change feed to identify a total number of deletion notifications generated on the change feed; and responsive to receiving a query from a destination data store, provide a change update to the destination data store to delete the set of records associated with the deletion notification.” (in combination with the other limitations of the independent claims). 
The prior arts (Moshaiov and Li references) discloses separate logs for delete requests, the status of deletions, and writing changes, rather than a single change feed that includes deletion notifications but do not disclose incrementing a current deletion notification sequence number (DSN) within the change feed where the DSN persists in the change feed to identify a total number of deletion notifications generated on the 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Padisetty et al. (U.S. Pat. No. 11,144,513) – “Policy Based Management For Key-value Pairs” discloses expiration/”time-to-live” policies.
ESSERLIEU et al. (U.S. Pub. No. 2019/0057101) – “EFFICIENT DELETION OF ARCHIVE RECORDS AFTER EXPIRATION OF A TENANT-DEFINED RETENTION PERIOD” discloses deletion of archive records after the records have expired.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165